Citation Nr: 0411745	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-14 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether a permanent and total disability rating for pension 
benefits was properly terminated effective from March 1, 
2003.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from September 1973 to May 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which reduced the 100 percent rating 
for residuals of prostate cancer to 20 percent and held that 
continued entitlement to a permanent and total disability 
evaluation for nonservice-connected pension benefits was not 
warranted.  Pension benefits were terminated effective from 
March 1, 2003.

The report of a November 2002 VA examination reflects that 
the veteran reported that his symptoms included stress and 
urge incontinence and that he had to change his underwear 4 
to 5 times daily.  He also reported getting up nightly 4 to 5 
times for voiding.  He stated that he was not employed 
because of a back disorder and had had surgery for a disc in 
1991.  His symptoms included recurrent radiating pain into 
the right hip.  The diagnoses were allergic rhinitis; 
hypertension; chronic pancreatitis; history of peptic ulcer 
disease; status post bilateral herniorrhaphies; alcohol 
dependence, by history; history of depression; degenerative 
disc disease, cervical spine; and hepatitis B.

After a review of the veteran's claim folder, the Board feels 
that further development of the case is necessary.  The 
record reveals conflicting evidence concerning the veteran's 
education (he reportedly completed high school, one year of 
college, or two years of college) and his employment history 
(he last worked in August 1990 as a supervisor, last worked 
for the Army through November 1990, and last worked in April 
1999).  He presently contends that he cannot work due to such 
conditions as severe incontinence and a back disability.

He is service connected for bilateral pes planus and 
residuals of a gunshot wound to the right forearm.  He has 
numerous nonservice-connected disorders, including the 
following: 

Residuals of prostate cancer to include 
urinary incontinence and erectile 
dysfunction; pancreatitis; hepatitis; 
peptic ulcer disease; status post 
bilateral inguinal hernia repair; a low 
back disorder; a cervical spine disorder; 
hypertension; a skin disorder; rhinitis; 
an eye disorder; a respiratory disorder; 
a history of alcohol dependence; and 
depression.

The United States Court of Veterans Appeals (Court) has held 
that VA must evaluate each of the veteran's disabilities 
pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, and that a percentage of impairment must be assigned 
for each disability observed.  See Roberts v. Derwinski, 2 
Vet. App. 387, 389 (1992).  The RO has the responsibility of 
identifying all disorders which the veteran currently has, 
determining whether each is permanent in nature, and 
assigning a schedular evaluation for each.  

While the veteran was afforded VA compensation and pension 
examinations in November 2002, the examination reports did 
not indicate how his disabilities affect his ability to 
obtain and maintain gainful employment.  In addition, not all 
of the nonservice disabilities which have been identified 
have been assigned a schedular evaluation.  VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claims. 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 
3.103(a) (2003).  The Court has held that when the Board 
believes the medical evidence of record is insufficient it 
may supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also, 38 
C.F.R. § 3.159(c)(4) (VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.).  The Board is of the opinion that a new 
examination is required that addresses with specificity the 
impact, if any, that the veteran's physical disabilities have 
on his ability to obtain or maintain gainful employment.  

In addition to his medical problems, the Board also notes 
that the evidence reflects that the veteran has been 
diagnosed with depression.  The veteran has not been afforded 
a recent psychiatric examination addressing the severity of 
his psychiatric disorder or the impact, if any, that this 
condition has on his ability to obtain or maintain gainful 
employment.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C. for the 
following action:


1.  The RO should request the veteran to 
identify all physicians who have provided 
him with treatment for any of his 
disabilities in the recent past.  The RO 
should also request the veteran to 
clarify his education and employment 
history.  The RO should obtain medical 
records from all sources identified by 
the veteran.

2.  The RO should arrange for the veteran 
to be scheduled for examinations in order 
to ascertain the nature and extent of all 
of his disabilities, to include his 
psychiatric disorder.  The scope of the 
examinations should be broad enough to 
cover all diseases, injuries, and residual 
conditions which are suggested by the 
veteran's complaints, symptoms or findings 
at the time of examination, as well as the 
following conditions:  residuals of 
prostate cancer; pancreatitis; hepatitis; 
peptic ulcer disease; status post 
bilateral inguinal hernia repair; a low 
back disorder; a cervical spine disorder; 
hypertension; a skin disorder; rhinitis; 
an eye disorder; a respiratory disorder; 
and depression.  Any tests or studies 
deemed necessary by the examiners should 
be conducted.  The examiners should be 
requested to describe the degree of 
disability attributable to each of the 
veteran's disabilities and the effect that 
each disability has on the veteran's 
ability to seek, obtain, and maintain 
employment.  The claims folder must be 
made available to the examiners prior to 
the examinations.

3.  Following completion of the above 
requested development, the RO should 
undertake another rating action that 
includes discussion and evaluation of 
each of the veteran's disabilities, with 
a numerical evaluation assigned to each 
disability.

4.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be furnished to the 
veteran and his representative, and they 
should be afforded the appropriate period 
of time to respond. Thereafter, the case 
should be returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

